        Case 4:19-cv-01667-MWB-MA Document 22 Filed 04/16/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    THEODORE STEVIE VARNER,                                  No. 4:19-CV-01667

                 Petitioner,                                 (Judge Brann)

          v.

    WARDEN DOUGLAS K. WHITE,

                 Respondent.

                                MEMORANDUM OPINION

                                            APRIL 16, 2021

        Petitioner Theodore Stevie Varner, a prisoner presently incarcerated at the

Low Security Correctional Institution at Allenwood, in White Deer, Pennsylvania

filed this petition for writ of habeas corpus under 28 U.S.C. § 2241,1 which

challenges the validity of his conviction based on Rehaif v. United States.2 The

Court issued an order to show cause why the petition should not be granted.3 The

Respondent has filed an answer and a supplement to the answer,4 and Petitioner has

filed a reply.5 As such, the petition is ripe for disposition. For the reasons expressed

below, this Court will deny the petition.




1
     Doc. 1.
2
     --- U.S. ---, 139 S. Ct. 2191 (2019)
3
     Doc. 7.
4
     Docs. 10, 20.
5
     Doc. 12.
        Case 4:19-cv-01667-MWB-MA Document 22 Filed 04/16/21 Page 2 of 9




I.      BACKGROUND

        Petitioner was convicted by jury trial on March 1, 2011, in the United States

District Court for the District of Minnesota of a violation of 18 U.S.C. § 922(g)(1),

which prohibits any person who has been convicted of a crime punishable by

imprisonment for a term exceeding one year from, inter alia, from possessing a

firearm for conduct that occurred in September 2010.                    He was subsequently

sentenced to 235 months’ imprisonment.6                   The federal indictment detailed

Petitioner’s history of three previous drug trafficking convictions in 1994, 1996, and

2002, each of which were punishable by prison terms exceeding one year.7

        Prior to trial, the Government noticed its intent to pursuant to Federal Rule of

Evidence 609 to introduce evidence of Petitioner’s prior criminal convictions that

were punishable by imprisonment in excess of one year.8 Appended to that notice

as an exhibit are some of Petitioner’s prior criminal complaints and judgments of

conviction.9 The first criminal complaint, filed August 2, 1999, charged one count

of possession of firearm by ineligible person which, according to the complaint, is

punishable by imprisonment for a term exceeding one year.10 A second criminal

complaint was issued arising from the same incident, filed January 10, 2000, which


6
     Doc. 1 at 11. According to the Federal Bureau of Prisons’ website, Petitioner is scheduled to
     be released on October 16, 2027.
7
     See Doc. 10, ex. 1. See also No. 10-cr-294, Doc. 11 (D. Minn.).
8
     See No. 10-cr-294, Doc. 42 (D. Minn.).
9
     See No. 10-cr-294, Doc. 42-1 (D. Minn.).
10
     Id.
                                                 2
        Case 4:19-cv-01667-MWB-MA Document 22 Filed 04/16/21 Page 3 of 9




charged eleven counts that are punishable by imprisonment for a term exceeding one

year.11 Those offenses ranged from possession of a firearm by an ineligible person

to kidnapping.12 According to the judgments of conviction, Petitioner was found

guilty by a jury of counts 10 and 11 of the second criminal complaint, possession of

a firearm by ineligible person,13 and unlawfully selling narcotic drugs, specifically

cocaine.14 He was sentenced on March 17, 2000 to 75 months’ imprisonment with

a minimum term of incarceration 50 months for both counts and to be consecutive

to each.15 For reasons unexplained in Petitioner’s criminal trial record, he was

resentenced on those charges on September 10, 2002 to 50 months for each count,

to run concurrent, with no further time to serve.16

        At trial, the parties stipulated that Petitioner had been convicted of an offense

punishable by imprisonment for a term exceeding one year.17 During Petitioner’s

sentencing, Petitioner exercised his right to elocution and stated as follows:



11
     Id.
12
     Id.
13
     It appears that under Minnesota law, Petitioner was prohibited from possessing a firearm
     within ten years after the expiration of a sentence of conviction for violating the state’s
     controlled substance law. Petitioner was within this ten-year prohibition period as a result of
     his conviction for selling cocaine, a violation of the Minnesota controlled substance law, for
     which he remained imprisoned through 2002, when Petitioner was arrested in the instant
     matter in 2010. See Doc. 42-1.
14
     Id.
15
     Id.
16
     Id.
17
     See No. 10-cr-294, Docs. 47 at 3 (motion in limine regarding prior bad acts in which
     Petitioner agrees to stipulate that he had been convicted of a crime punishable by
     imprisonment for a term exceeding one year); 41 at 19 (petitioner’s proposed jury
     instructions), 44 at 13 (prosecution’s proposed jury instructions) (D. Minn.). Although the
                                                    3
        Case 4:19-cv-01667-MWB-MA Document 22 Filed 04/16/21 Page 4 of 9




        I’m a man. You all seen my – you looked at my record. I’ve got all of
        these felony convictions and points because I took a plea bargain for
        me because I own up to my stuff.18

        Petitioner then filed a direct appeal, arguing that the evidence was insufficient

to demonstrate that he knowingly possessed a firearm because there was no forensic

evidence linking him to the firearm.19 In affirming the conviction, the United States

Court of Appeals for the Eighth Circuit detailed the events described at trial,

specifically law enforcement officers’ pursuit of the vehicle in which Petitioner was

a passenger, the subsequent foot chase that occurred when Petitioner fled the vehicle,

and the recovery of the weapon on the ground where Petitioner had fallen after

officers captured him.20 At no point on appeal did Petitioner argue that he was not

a qualified felon under § 922(g). The Supreme Court of the United States denied

certiorari.

        Petitioner also filed a motion to vacate, set aside, or correct sentence pursuant

to 28 U.S.C. § 2255, arguing that his counsel was ineffective at sentencing; on

appeal, however, such motion was denied.21 Petitioner then sought permission from

the Eighth Circuit to file a second or successive § 2255 motion; such motion was

also denied.22


     court does not have access to Petitioner’s trial transcripts, there is no doubt that the parties
     stipulated to the first element of § 922(g), and Petitioner makes no argument to the contrary.
18
     No. 10-cr-294, Doc. 76 (sentencing transcript) (D. Minn.).
19
     See United States v. Varner, 678 F.3d 653, 655-56 (8th Cir. 2012).
20
     Id. at 655-56.
21
     Doc. 1 at 4.
22
     Id. at 12.
                                                    4
         Case 4:19-cv-01667-MWB-MA Document 22 Filed 04/16/21 Page 5 of 9




         In the instant § 2241 petition and supporting brief, Petitioner argues that his

conviction should be reversed “because the indictment did not allege and no

evidence was offered at trial that he belonged to a category of persons barred by 18

U.S.C. § 922(g)(1).”23 Petitioner explains in a declaration attached to the petition

that “[a]t no time prior to my arrest and subsequent prosecution in federal court did

I know or was aware that I was not permitted to possess a firearm or ammunition,

and such possession whether constructive or actual would violate federal laws.”24

Petitioner neither alleges nor declares that he was not, in fact, convicted of a crime

punishable by more than a year in prison.25

II.      DISCUSSION

         Petitioner seeks relief on the ground that his conviction is unconstitutional in

light of Rehaif v. United States. Rehaif held that “in a prosecution under 18 U.S.C.

§ 922(g) and § 924(a)(2), the Government must prove both that the defendant knew

he possessed a firearm and that he knew he belonged to the relevant category of

persons barred from possessing a firearm.”26 Relevant here, Rehaif does not require

the government to prove that the defendant actually knew of the prohibition from

possessing a firearm to sustain a conviction under § 922(g)(1):

         The question here concerns the scope of the word “knowingly.” Does
         it mean that the Government must prove that a defendant knew both

23
      Doc. 1 at 7.
24
      Id. at 10.
25
      See generally Docs. 1 (petition and brief), 12 (traverse).
26
      139 S. Ct. at 2200.
                                                   5
        Case 4:19-cv-01667-MWB-MA Document 22 Filed 04/16/21 Page 6 of 9




        that he engaged in the relevant conduct (that he possessed a firearm)
        and also that he fell within the relevant status (that he was a felon, an
        alien unlawfully in this country, or the like)? We hold that the word
        “knowingly” applies both to the defendant’s conduct and to the
        defendant’s status. To convict a defendant, the Government therefore
        must show that the defendant knew he possessed a firearm and also that
        he knew he had the relevant status when he possessed it.27

Thus, while the Government’s burden includes proof that the defendant was aware

of his “relevant status,” meaning knowledge that he was “a felon, an alien unlawfully

in this country, or the like,”28 it does not include proof that the defendant specifically

knew that he was prohibited from possessing firearms.29

        A motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255

is the presumptive means for a federal prisoner to challenge the validity of a

conviction.30 There is an exception to this rule under 28 U.S.C. § 2255(e), which

provides:

        [a]n application for a writ of habeas corpus in behalf of a prisoner who
        is authorized to apply for relief by motion pursuant to this section, shall
        not be entertained if it appears that the applicant has failed to apply for
        relief, by motion, to the court which sentenced him, or that such a court
        has denied him relief, unless it also appears that the remedy by the
        motion is inadequate or ineffective to test the legality of his detention.

To fall within this exception, Petitioner would need to establish (1) his “actual

innocence,” (2) as a result of a retroactive change in substantive law that negates the


27
     Id. at 2194.
28
     Id. at 2195-96.
29
     See, e.g., United States v. Bowens, 938 F. 3d 790, 796-97 (6th Cir. 2019) (“Rehaif did not
     graft onto § 922(g) an ignorance-of-the-law defense by which every defendant could escape
     conviction if he was unaware of this provision of the United States Code.”).
30
     See Bruce v. Warden Lewisburg USP, 868 F.3d 170, 178 (3d Cir. 2017).
                                                  6
        Case 4:19-cv-01667-MWB-MA Document 22 Filed 04/16/21 Page 7 of 9




criminality of his conduct, and (3) for which he had no other opportunity to seek

judicial review.31 To establish actual innocence under this standard, “a petitioner

must ‘demonstrate that, in light of all the evidence, it is more likely than not that no

reasonable juror would have convicted him.’”32 In making a determination under

this standard, a district court considers what a reasonable, properly instructed juror

would do in light of all the evidence.33

        Respondent is correct in noting that Petitioner would need to establish actual

innocence to challenge his conviction in a habeas petition under § 2241. Petitioner’s

argument that he never admitted and does not recall being advised that he could not

possess a firearm34 does not meet the actual innocence standard because there is

other evidence in the record to establish the knowing element.35

        On January 22, 2000, Petitioner was found guilty by jury in the Second

Judicial District of the State of Minnesota of unlawfully possessing a firearm by a

felon and unlawfully selling narcotic drugs; he was sentenced on September 10,

2002 to fifty months’ imprisonment on both counts, to run concurrently.36 The



31
     Id. at 180.
32
     Id. at 184 (quoting Bousley v. United States, 523 U.S. 614, 623 (1998) (internal quotation
     marks omitted)).
33
     Id.
34
     See Doc. 1 at 15.
35
     See Bousley, 523 U.S. at 624 (actual innocence standard requires a showing of factual
     innocence in light of all the evidence, and the Government “is permitted to present any
     admissible evidence of petitioner’s guilt even if that evidence was not presented during
     petitioner’s” criminal proceedings).
36
     No. 10-cr-294, Doc. 42-1 at 10 (D. Minn).
                                                   7
        Case 4:19-cv-01667-MWB-MA Document 22 Filed 04/16/21 Page 8 of 9




Government could have presented the judgment and sentence for these convictions

to the jury in Petitioner’s federal trial. The Government could have also established

at trial the fact that Petitioner served more than one year of imprisonment for these

crimes prior to September 2010. Respondent also details numerous other felony

convictions dating back twenty years prior to Petitioner’s federal conviction, all of

which were identified in Petitioner’s pre-sentence investigation report; these

convictions would have also been presented at trial.37

        A reasonable and properly instructed juror would likely conclude Petitioner

knew at the time he possessed a firearm in September 2010 that he had previously

been convicted of crimes punishable by more than one year in prison.38 There was

ample evidence that could have been produced at trial to demonstrate Petitioner’s

qualification under § 922(g); indeed, the criminal complaints and judgments of

conviction leave no doubt that Petitioner was convicted of offenses punishable by

more than a year in prison. Petitioner has therefore failed to establish his actual

innocence.




37
     See Doc. 20 at 4.
38
     See United States v. Sanabria-Robreno, 819 F. App’x 80, 83 (3d Cir. 2020) (finding
     substantial evidence that defendant knew he was a convicted felon when he possessed a
     firearm because he previously pled guilty to crimes carrying maximum penalties between
     five and fifteen years imprisonment and actually served more than one year in prison);
     United States v. Bryant, 976 F.3d 165, 174–75 (2d Cir. 2020) (“we have upheld felon-in-
     possession convictions after Rehaif where the defendant had actually served more than one
     year in prison on the prior conviction.”)
                                                  8
       Case 4:19-cv-01667-MWB-MA Document 22 Filed 04/16/21 Page 9 of 9




III.   CONCLUSION

       For the foregoing reasons, the Court will deny the petition writ of habeas

corpus. An appropriate Order follows.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                        9
